IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00019-CR

TERRY LYNN NANCE,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2010-575-C2


                          MEMORANDUM OPINION


      Terry Lynn Nance filed a notice of appeal regarding his conviction for Possession

of a Controlled Substance. TEX. HEALTH & SAFETY CODE ANN. § 481.115 (West 2010). By

letter dated January 26, 2011, the Clerk of this Court notified Nance that the appeal was

subject to dismissal because it appeared that the notice of appeal was untimely and that

the trial court’s certificate of right of appeal indicated that Nance waived his right to

appeal and had no right to appeal. See TEX. R. APP. P. 26.2(a)(1); 25.2(d). The Clerk also

warned Nance that the appeal would be dismissed unless, within 21 days of the date of

the letter, a response was filed showing grounds for continuing the appeal. See TEX. R.
APP. P. 44.3. We received a response from Nance; however, it does not provide grounds

for continuing the appeal.

       Accordingly, this appeal is dismissed.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 16, 2011
Do not publish
[CR25]




Nance v. State                                                                 Page 2